DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett (PGPub. 2019/0021508) in view of Tseng (PGPub. 20070003363).
With regard to Claim 1:
Jewett discloses: A ready-to-assemble mattress foundation (Figs. 1-3, Ref 10) comprising: a plurality of rails (24), the rails forming a mattress foundation having a plurality of corners; a plurality of corner connector assemblies (28), the corner connector assemblies coupling the rails together at the corners, each of the corner connector assemblies including: a first corner bracket (30), the first corner bracket including a plurality of first fingers (62), the first fingers including a plurality of first apertures (64), a plurality of first spaces formed between the first fingers (Fig. 5); a second corner bracket (32), the second corner bracket including 
However Jewett discloses: the pin including internal threads and external threads…the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets.
Nevertheless Tseng teaches a combination bolt (Fig. 3; [0014-0015]) comprising a pin fastening unit (20) comprising outer threads (21) and inner threads (23), for the purpose of providing an easy-to-assemble and secure fastening system (Abstract]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the pin of Jewett with the teachings of Tseng such that the modification yields: “the pin including internal threads and external threads” and “the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets”, as pins/screws having outer and inner threads are old and well-known in the art for the purpose of providing an easy and secure method of fastening structures together.
With regard to Claim 5:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett discloses: further including a plurality of corner supports (70, 72, 74), each of the corner supports includes a base, a first flange, and a second flange, the first flange and the second flange positioned adjacent a plurality of exterior facing surfaces of one or more of the rails between a corresponding corner is positioned, the base includes an aperture (80), the threaded rod extending through the aperture and being threadably received by the internal threads of the pin (Fig. 5; [0024-0025]).
With regard to Claim 7:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett discloses: further including a plurality of central brackets (96), each of the central brackets includes a base and a flange, the flange positioned adjacent an exterior facing surface of the rail, the base includes an aperture, the threaded rod extending through the aperture and being threadably received by the internal threads of the body of the central support assembly (Fig. 3, [0029]).
With regard to Claim 9:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett discloses: wherein each of the bodies of the central support assemblies includes an aperture and a locating pin, the locating pin is received within the one or more of the rails, further including a plurality of fasteners, one of the fasteners extending through a corresponding one of the apertures of the bodies, the fasteners coupling the central support assemblies to the one or more of the rails (Fig. 3; [0029]).
With regard to Claim 13:
Jewett discloses: A corner connector assembly (28), comprising: a first corner bracket (30), the first corner bracket including a plurality of first fingers (62), the first fingers including a plurality of first apertures (64), a plurality of first spaces formed between the first fingers (Fig. 5); a second corner bracket (32), the second corner bracket including a plurality of second fingers (62), the second fingers including a plurality of second 
However Jewett discloses: the pin including internal threads and external threads…the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets.
Nevertheless Tseng teaches a combination bolt (Fig. 3; [0014-0015]) comprising a pin fastening unit (20) comprising outer threads (21) and inner threads (23), for the purpose of providing an easy-to-assemble and secure fastening system (Abstract]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the pin of Jewett with the teachings of Tseng such that the modification yields: “the pin including internal threads and external threads” and “the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets”, as pins/screws having outer and inner 
With regard to Claim 16:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett discloses: further including a corner support (70, 72, 74), the corner support includes a base (78, 84), a first flange (82), and a second flange (76), the base includes an 1630069/5331 4Aaperture (80), the threaded rod extending through the aperture and being threadably received by the internal threads of the pin (Fig. 5; [0024]).
With regard to Claim 17:
Jewett discloses: A corner connector (28), comprising: a first corner bracket (30), the first corner bracket including a plurality of first fingers (62), the first fingers including a plurality of first apertures (64), a plurality of first spaces formed between the first fingers; a second corner bracket (32), the second corner bracket including a plurality of second fingers (62), the second fingers including a plurality of second apertures (64), a plurality of second spaces formed between the second fingers, wherein the first fingers are received within the second spaces and the second fingers are received within the first spaces (Figs. 4-5); a pin (66)…the pin extending through the first apertures and the second apertures; and a fastener (86), the fastener threadably engaging…the pin to retain the pin relative to the first and second corner brackets (0023, 0027, 0029, 0031]).
However Jewett discloses: the pin including external threads…the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets.
Nevertheless Tseng teaches a combination bolt (Fig. 3; [0014-0015]) comprising a pin fastening unit (20) comprising outer threads (21) and inner threads (23), for the purpose of providing an easy-to-assemble and secure fastening system (Abstract]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the pin of Jewett with the teachings of Tseng such that the modification yields: “the pin including external threads” and “the fastener threadably engaging the external threads of the pin to retain the pin relative to the corner brackets”, as pins/screws having outer and inner threads are old and well-known in the art for the purpose of providing an easy and secure method of fastening structures together.
Claims 2-4, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of Tseng and in further view of Craver (US Pat. No. 8,990,979).
With regard to Claim 2:
Jewett (as modified above) discloses the invention as described above.
However Jewett does not explicitly disclose: wherein a keyed connection is formed between the pin and at least one of the first fingers 
Nevertheless Craver teaches a mattress frame comprising a corner connector assembly (90) wherein a keyed connection is formed between a pin (110) comprising keys (112) and flanges, and at least one of a first finger (76, 78, 80) of a first corner bracket (68) comprising slots (82, 182, 282), for the purpose of easily and securely fitting the corner connecting structures together in snug manner (Figs. 8-10; Col 3 lines 30-47).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett (as modified above) with the teachings of Craver such that the modification yields: “wherein a keyed connection is formed between the pin and at least one of the first fingers of the first corner bracket, the keyed connection prevents the pin from rotating when the pin extends through the first apertures and the second apertures”, for the purpose of easily and securely fitting the corner connecting structures together in snug manner while reducing the risk of the structures coming apart.
With regard to Claim 3:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett (as modified above) discloses: wherein the pin includes a flange and a key (Craver: Ref 112), the key extends from the 
With regard to Claim 4:

Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett (as modified above) discloses: wherein the pin includes a flange, a first key and a second key (Craver: 112), the first key and the second key extend from the flange, and wherein one of the first fingers at an end of the first corner bracket includes a first slot and a second slot (Craver: 82, 182, 282), the first key and the second key and the first slot and the second slot form the keyed connection (Craver: Figs. 8-10; Col 3 lines 30-47).
With regard to Claim 14:
Jewett (as modified above) discloses the invention as described above.
However Jewett does not explicitly disclose: wherein a keyed connection is formed between the pin and at least one of the first fingers of the first corner bracket, the keyed connection prevents the pin from rotating when the pin extends through the first apertures and the second apertures.
Nevertheless Craver teaches a mattress frame comprising a corner connector assembly (90) wherein a keyed connection is formed between a pin (110) comprising keys (112) and flanges, and at least one of a first finger (76, 78, 80) of a first corner bracket (68) comprising slots (82, 182, 282), for the purpose of easily and securely fitting the corner connecting structures together in snug manner (Figs. 8-10; Col 3 lines 30-47).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett (as modified above) with the teachings of Craver such that the modification yields: “wherein a keyed connection is formed between the pin and at least one of the first fingers of the first corner bracket, the keyed connection prevents the pin from rotating when the pin extends through the first apertures and the second apertures”, for the purpose of easily and securely fitting the corner connecting structures together in snug manner while reducing the risk of the structures coming apart.
With regard to Claim 15:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett (as modified above) discloses: wherein the pin includes a flange and a key (Craver: 112), the key extends from the flange, and wherein one of the first fingers at an end of the first corner bracket includes a slot (Craver: 282), the key and the slot forming the keyed connection (Craver: Figs. 8-10; Col 3 lines 30-47).
With regard to Claim 18:
Jewett (as modified above) discloses the invention as described above.
However Jewett does not explicitly disclose: wherein a keyed connection is formed between the pin and at least one of the first fingers of the first corner bracket, the keyed connection prevents the pin from rotating when the pin extends through the first apertures and the second apertures.
Nevertheless Craver teaches a mattress frame comprising a corner connector assembly (90) wherein a keyed connection is formed between a pin (110) comprising keys (112) and flanges, and at least one of a first finger (76, 78, 80) of a first corner bracket (68) comprising slots (82, 182, 282), for the purpose of easily and securely fitting the corner connecting structures together in snug manner (Figs. 8-10; Col 3 lines 30-47).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett (as modified above) with the teachings of Craver such that the modification yields: “wherein a keyed connection is formed between the pin and at least one of the first fingers of the first corner bracket, the keyed connection prevents the pin from rotating when the pin extends through the first apertures and the second apertures”, for the purpose of easily and securely fitting the corner connecting structures together in snug manner while reducing the risk of the structures coming apart.
With regard to Claim 19:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett (as modified above) discloses: wherein the pin includes a flange and a key (Craver: 112), the key extends from the flange, and wherein one of the first fingers at an end of the first corner bracket includes a slot (Craver: 282), the key and the slot forming the keyed connection (Craver: Figs. 8-10; Col 3 lines 30-47).
With regard to Claim 20:
Jewett (as modified above) discloses the invention as described above.
Furthermore Jewett discloses: wherein the pin further includes internal threads, the internal threads to enable a leg to be attached to the corner connector ([0031]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of Tseng and in further view of Official Notice.
With regard to Claim 6:
Jewett (as modified above) discloses the invention as described above.
However Jewett does not explicitly disclose: wherein the pin includes an end having a chamfer, the chamfer seating the pin relative to the aperture of the corner support.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett (as modified above) to have: “wherein the pin includes an end having a chamfer, the chamfer seating the pin relative to the aperture of the corner support”, as it is old and well-known to use pins, screws, and fastening devices with chamfered or beveled ends in order to create a better fastening surface with an adjacent structure.
Allowable Subject Matter
Claims 8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673